Citation Nr: 1122838	
Decision Date: 06/14/11    Archive Date: 06/28/11

DOCKET NO.  08-32 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for psoriasis.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1956 to December 1956 and from February 1958 to December 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was previously remanded by the Board in February 2010.

In October 2008, the Veteran requested that he be afforded a Board hearing.  However, in April 2009, the Veteran withdrew his request for a Board hearing and requested that he be afforded a hearing at the local RO instead.  See VA Form 21-4138, dated April 2009.  In June 2009, the Veteran testified before a Decision Review Officer at a RO hearing.  A transcript of this proceeding is associated with the claims file.


FINDING OF FACT

The weight of the competent medical evidence is at least in a state of equipoise regarding the question of whether the Veteran's psoriasis is related to service.


CONCLUSION OF LAW

With the resolution of reasonable doubt in the Veteran's favor, service connection is warranted for psoriasis.  38 U.S.C.A. §§ 1131, 1132, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Laws and Regulations

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

Additionally, for Veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A Veteran is presumed to be in sound physical and mental condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto, and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304(b).  Only such conditions as are recorded in examinations reports are to be considered as noted, and history of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  38 C.F.R. § 3.304(b).

VA's General Counsel issued a precedent opinion holding that in order to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must demonstrate by clear and unmistakable evidence both that the disease or injury in question existed prior to service and that it was not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003).  The Board must follow the precedent opinions of the General Counsel. 38 U.S.C.A. § 7104(c), and the United States Court of Appeals for the Federal Circuit has adopted the General Counsel's position.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  It is the Secretary's burden to rebut the presumption of in-service aggravation.  See Laposky v. Brown, 4 Vet. App. 331, 334 (1993); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993).  Accordingly, "a lasting worsening of the condition" - that is, a worsening that existed not only at the time of separation but one that still exists currently is required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997).

If VA fails to rebut the 38 U.S.C.A. § 1111 presumption, the claim is one for service connection, not aggravation.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

Factual Background and Analysis

In this case, the Veteran contends that his psoriasis is related to his military service or, in the alternative, contends his service aggravated this preexisting condition.

Initially, the Board notes that the Veteran's service treatment records are missing.  In this regard, the Board notes that when records in government custody are lost or destroyed, VA has a heightened duty to consider the benefit of doubt doctrine, to assist the claimant in developing the claim, and to explain its decision.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Russo v. Brown, 9 Vet. App. 46, 51 (1996); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Also, the Board notes that it has thoroughly reviewed all the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail all the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F. 3d 1378, 1380 (Fed. Cir. 2000) (stating that the Board must review the entire record, but does not have to discuss each piece of evidence).  Therefore, the Board's decision focuses on the most salient and relevant evidence, and on what this evidence shows, or fails to show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (stating that the law requires only that the Board discuss its reasons for rejecting evidence favorable to the veteran).

Private medical records show the Veteran was treated in July 1957 for scattered, scaling skin lesions on his back and extremities.  The treatment record states that the Veteran reported that he had these skin lesions for approximately three or four months, and that they were asymptomatic.  A December 1957 treatment record contains a diagnosis of psoriasis and reflects that the Veteran's father also had psoriasis.

Post-service VA and private medical records document the Veteran's ongoing complaints of and treatment for psoriasis.  A February 1986 private treatment record reflects that the Veteran reported being diagnosed with psoriasis in 1957, after which he received treatment and had good results.  The record reflects that the Veteran's psoriasis was clear until a mild flare in 1960, and that he has had occasional mild flares since that time.  Private treatment records from January 1988 and February 1989 reflect that the Veteran reported a history of psoriasis for over 30 years.

A September 1998 VA treatment record documents that the Veteran was seen for establishing care under a primary provider.  At this time, the Veteran reported that he had had psoriasis since the age of 19.  A VA dermatology consultation record from November 2006 documents that the Veteran reported a long-standing history of psoriasis.  In January 2008, a VA physician diagnosed the Veteran with psoriasis vulgaris, and stated that the Veteran's psoriasis vulgaris started while he was in the military.

During the June 2009 RO hearing, the Veteran testified that he did not have symptoms of psoriasis prior to or during his first period of active duty service.  The Veteran testified that he first noticed symptoms of psoriasis in February 1957.  He further testified that he received in-service treatment for psoriasis while stationed at MacDill Air Force Base in Tampa, Florida.  During the hearing, it was suggested that the Veteran's psoriasis may have been incurred as a result of in-service sharing of medical needles, or the water or soap used during service.

In support of his claim, the Veteran submitted a July 2009 statement from one of his cousins.  The Veteran's cousin stated that she noticed a rash on the Veteran's back in July 1959, while the Veteran was on leave, and that the Veteran told her at that time that the rash was psoriasis.

Pursuant to the Board's February 2010 remand instructions, the Veteran was afforded a VA medical examination in connection with this appeal in September 2010.  During the examination, the Veteran reported that he did not suffer from skin problems or any other major medical issues during his first period of active duty service.  However, the Veteran reported that during the interval between his periods of service he developed some recurring skin problems involving his scalp, which was diagnosed as psoriasis.  He further reported that his psoriasis continued to be present during his second period of service, and that he was treated with topical medications.  The Veteran reported that he continued to receive treatment for his psoriasis after leaving the service.  The examiner diagnosed the Veteran with generalized chronic cultaneus psoriasis.  The examiner opined that it was at least as likely as not that the Veteran's current disability was essentially the same as the psoriasis he reported that he had during his second period of active duty service.  The examiner also opined that there was unmistakable evidence that the Veteran's chronic skin disorder existed prior to his second period of active duty service; however, the examiner stated that he could not conclusively state whether there was service aggravation of the disability beyond the natural progression of the disease over time.

The Board notes that the Veteran is presumed to have been in sound physical condition when he entered service, since the Veteran's service entrance examinations are not of record.  See Doran v. Brown, 6 Vet. App. 283, 286 (1994).  However, as noted earlier, this presumption is rebuttable if VA can demonstrate by clear and unmistakable evidence that both the Veteran's psoriasis existed prior to service and that it was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The evidence suggests that psoriasis did not exist prior to the Veteran's first period of active duty service, which was from September 1956 to December 1956.  However, the Board finds that there is clear and unmistakable evidence that the Veteran's psoriasis existed prior to his second period of active duty service, which started in February 1958.  In this regard, a December 1957 private treatment record contains a diagnosis of psoriasis, and a July 1957 record documents that the Veteran reported skin lesions for approximately three or four months.  In addition, the Veteran testified during his June 2009 RO hearing that he did not have symptoms of psoriasis during his first period of active duty service.  Also, the physician from the September 2010 VA examination opined that there was unmistakable evidence that the Veteran's chronic skin disorder existed prior to his second period of active duty service.  Therefore, the Board finds that the evidence satisfies the first prong of Wagner.

However, the Board finds that VA has not provided clear and unmistakable evidence that the preexisting disability was not aggravated during his service.  The VA physician who administered September 2010 examination also opined that he could not conclusively state whether there was service aggravation of the disability beyond the natural progression of the disease over time.  The Board finds this statement to mean that VA is not able to demonstrate by clear and unmistakable evidence that the Veteran's psoriasis was not aggravated by service.  The Board finds that the VA opinion did not unequivocally state that the Veteran's psoriasis had not increased in severity during service, or that an increase in severity was due to the natural progress of the disability.  As such, the evidence does not demonstrate clearly and unmistakably that the Veteran's condition was not aggravated by his service.  Thus, since the second prong of Wagner has not been met by VA, the Board finds that the Veteran enjoys the presumption of soundness upon entry, and his claim is one for incurrence in service.

The Veteran's essential contentions are that he did not have psoriasis prior to his first period of active duty service, and that he has experienced psoriasis since his second period of active duty service.  The Board finds the Veteran's lay statements and testimony regarding the date of onset of his psoriasis and continuity of symptoms since service to be both competent and credible.  See Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (providing that lay testimony is competent to establish the presence of observable symptomatology, such as varicose veins, and may provide sufficient support for a claim of service connection).  In addition, the medical evidence of record supports the Veteran's contentions.  Also, the July 2009 statement from the Veteran's cousin corroborates the Veteran's assertions.

With regard to a nexus to service, the September 2010 VA opinion concluded that it was at least as likely as not that the Veteran's current disability was essentially the same as the psoriasis he reported that he had during his second period of active duty service.  The Board notes that it appears as though the Veteran conveyed his pertinent medical history, which, as noted above, has been accepted by the Board.  Also, the Board finds that the Veteran's lay statements and testimony regarding his psoriasis support a nexus to service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (stating that lay evidence may be competent to establish medical etiology or nexus); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

In this case, the Board is presented with an evidentiary record which is not entirely clear.  However, the Veteran's statements and testimony were credible; therefore, the Board finds that the Veteran had psoriasis during his second period of active duty service.  With regard to a nexus to service, the September 2010 VA opinion supports the Veteran's claim.  Also, the Veteran's lay statements and testimony regarding psoriasis since service are also credible, which is supported by the post-service medical records.  The available evidence appears to be in at least a state of equipoise regarding a nexus to service.  For this reason, the benefit-of-the-doubt rule applies, and the Board concludes that service connection for psoriasis is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, the Veteran's claim for service connection for psoriasis is granted.

There is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the Veteran is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  By letters dated in January 2007 and August 2008, the Veteran was furnished notice of the manner of assigning a disability evaluation and an effective date.  He will have the opportunity to initiate an appeal from these "downstream" issues if he disagrees with the determinations which will be made by the RO in giving effect to the Board's grant of service connection for psoriasis.


ORDER

Entitlement to service connection for psoriasis is warranted.  The appeal is granted.




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


